Defendant appeals from an order of the County Court, Kings County, denying his motion to set aside his plea of guilty of the crime of robbery in the first degree, unarmed, and to vacate the judgment imposed thereunder. On the argument, respondent moved to dismiss the appeal on the ground that the order is not appealable. The motion is granted and the appeal is *1048dismissed. In any event, the application to vacate the judgment was properly denied on the merits. Close, P. J., Hagarty, Carswell, Adel and Lewis, JJ., concur.